Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraphs ([0073-0077], [0079], [0081]), replace P1 and P2 with H1 and H2 respectively, representing height as shown in Figure 9.
Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG). According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity - fundamental economic principles or
practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely includes instructions to implement an 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more, clearly does not meet the three-prong test for patentability set forth in the 2019 PEG.
Claim 1:
Step 1- A computer-implemented method, comprising:
acquiring, by one or more processors, a first image of a low-lying road being submerged under a bridge;
determining, by one or more processors, at least one second image of the low-lying road without being submerged;
estimating, by one or more processors, a fording depth of the low-lying road based on the first image and the at least one second image.
Yes. The claim is a method including at least one step.

Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes. The claim recites the limitations of acquiring, determining, and the first, second images of a low-lying road under a bridge and estimating the fording depth. The acquiring, determining and estimating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by one or more processors”.  That is, other than reciting “by one or more processors” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, the claim encompasses a camera taking images and images being shown on a screen for viewing and determining based on the  images of low-lying road with and without being submerged, the fording depth. The mere nominal recitation of a processors does not take the claim limitations out of the mental process grouping.  
Also, a person can reasonably determine or observe or estimate/ evaluate in their mind, fording depth based on images of submerged road and historical image data of unsubmerged road, by comparison. Thus, each of the limitations in the claim recite a mental process. 
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
No. There are no additional elements that integrate the Judicial Exception into a Practical Application.
The claim is ineligible. The claim recites the additional element of “by one or more processors” at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea.  The processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Step 2B:  Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?  
There are no additional elements that amount Significantly More than the Judicial Exception.
ineligible.

Claim 2: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
The method according to claim 1, wherein the estimating a fording depth of the low-lying road based on the first image and the at least one second image comprises:
scaling, by one or more processors, at least one of the first image and the at least one second image to a same scale size;
determining, by one or more processors, a clearance height of the bridge and a first length which is a vertical distance between a low edge of the bridge and a water line of the low-lying road based on the first image;
determining, by one or more processors, a second length which is a vertical distance between the low edge of the bridge and a ground line of the low-lying road based on the at least one second image; and
estimating, by one or more processors, the fording depth of the low-lying road based on the clearance height of the bridge, the first length and the second length.
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim are an abstract idea; it is a mental process.
The claim limitation as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, the scaling, determining and estimating steps, under the broadest reasonable interpretation, cover a process that is practically performed in the human mind.  The scaling, determining and estimating limitations, as drafted, are processes that, under their 
For example, a person can reasonably see and read images to scale, determine or estimate in their mind, the fording depth based on images of submerged road and historical image data of unsubmerged road, by comparing with the height of the bridge displayed on the sign as the maximum clearance. Thus, the claim recite a mental process. 
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application. The claim recites the additional element of “by one or more processors” at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea.  The processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).

Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception? 
There are no additional elements that amount Significantly More than the Judicial Exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer(processor). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim 3: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:

generating, by one or more processors, a third image, which is the first image superimposed with an indication of the fording depth.
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim are an abstract idea; it is a mental process.
The claim limitation as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, generating step, under the broadest reasonable interpretation, cover a process that is practically performed in the human mind. That is, other than reciting generating “by one or more processors” a third image, nothing in the claim element precludes the step from practically being performed in the mind.  The mere nominal recitation of a processor does not take the claim limitations out of the mental process grouping.  
For example, a person can reasonably see and read images generated by the one of the processor (camera) and most likely displayed on the LCD screen, such as the third image is generated by one the processor by using first image superimposed with the fording depth Thus, the claim recite a mental process. 

Step 2A – Prong2: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application. The claim recites the additional element of “by one or more processors” at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea.  The processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements that amount Significantly More than the Judicial Exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer(processor). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim 4: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
“The method according to claim 1 wherein the first image is collected by an imaging device arranged on a vehicle.”
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitations as drafted, are simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and nothing in the claim elements precludes the step from practically being performed in the mind. Additionally, image collection step, under the broadest reasonable interpretation, cover a process that is practically performed by an imaging device (camera) installed on vehicle.  
That is, other than reciting collecting “by an image device” a first image, nothing in the claim element precludes the step from practically being performed in the mind.  The mere nominal recitation of an image device does not take the claim limitations out of the mental process grouping.  
For example, a person can reasonably see and read images generated by the one of the processor (such as camera) and most likely displayed on the LCD screen; such as the first image is collected by an imaging device (such as camera). Thus, the claim recite a mental process. 

Step 2A – Prong2: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application. The claim recites the additional element of ““by an image device” at a high level of generality and merely automates the determining steps, therefore acting as a generic camera to perform the abstract idea.  The imaging device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using an imaging device (camera).
The claim is ineligible.
Step 2B: (Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?)
There are no additional elements that amount Significantly More than the Judicial Exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using an imaging device (camera). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on an imaging device (camera) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim 5: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
The method according to claim 4, wherein the determining at least one second image of the low-lying road without being submerged comprises:
determining, by one or more processors a location of the vehicle;
determining by one or more processors, the at least one second image from an image repository based on the location of the vehicle.
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed in the mind.
Additionally, location and image determining steps, under the broadest reasonable interpretation, cover a process that is practically performed “by one or more processors” (camera/ GPS/MAPS) installed on or in the vehicle.  
That is, other than reciting determining “by one or more processors” location and second image from the repository, nothing in the claim element precludes the step from practically being performed in the mind.  The mere nominal recitation of processors does not take the claim limitations out of the mental process grouping.  
For example, a person can reasonably determine or observe or evaluate in their mind the image or location, simply knowing the direction of travel for a given destination etc., based on regional familiarity and frequency, GPS data and or navigation maps. 
Thus, the limitation in the claim recites a mental process.           
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application. The claim recites the additional element of “by one or more processors” (camera/ GPS/MAPS) at a high level of generality and merely automates the determining steps, therefore acting as a generic computer, to perform the abstract idea.  The processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a processor(camera/ GPS/MAPS). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer(processor) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim 6: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
The method according to claim 4, further comprising:
determining by one or more processors, at least one submerged area of the low-lying road based on the fording depth of the low-lying road and vehicle information; and
generating, by one or more processors, a fourth image which is the first image superimposed with at least one indication indicative of the at least one submerged area.
Yes. The claim is a method including at least one step.
Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitation as drafted, is simple process that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim element precludes the step from practically being performed by in mind. 
Additionally, determining submerged area of the low-lying road based on the fording depth and vehicle information; generating fourth image, which is the first image superimposed with submerged area; steps, under the broadest reasonable interpretation, cover a process that is practically performed “by one or more processors” installed on or in the vehicle.  
That is, other than reciting determining, generating “by one or more processors” submerged area and fourth image, nothing in the claim element precludes the step from practically being performed in the 
For example, a person can reasonably determine or observe or evaluate in their mind the image with the fording depth of the submerged area by simple calculation based on the current or historical images available stored in memory.
Thus, the limitation in the claim recites a mental process.           
Step 2A – Prong2: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
There are no additional elements in the claim that would integrate judicial exception into practical application. The claim recites the additional element of “by one or more processors” (camera) at a high level of generality and merely automates the determining steps, therefore acting as a generic computer, to perform the abstract idea.  The processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements that amount Significantly More than the Judicial Exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a processor(camera). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer(processor) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim 7: 
Step 1- (The Statutory Categories): A process, Machine, manufacture, or composition of matter:
The method according to claim 6, wherein the vehicle information comprises at least one of the following: a height of an air intake and a height of a chassis.

Step 2A -- Prong1: Does the Claim Recite an Abstract Idea, Law of Nature or Natural phenomenon?
Yes, the claim is an abstract idea; it is a mental process.
The claim limitations as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation as process and nothing in the claim elements precludes the step from practically being performed by in mind. 
For example, a person can simply find a height of an air intake and a height of a chassis from the vehicle information database, cloud services or manuals not necessarily using sensors(cameras). Thus, the limitation in the claim recites a mental process.           
Step 2A – Prong2:  Does the Claim Recite additional elements that integrate the Judicial Exception into a Practical Application?
There are no additional elements in the claim that would integrate judicial exception into practical application. The claim recites the method of Claim 6, hence the additional element of “by one or more processors” (camera) at a high level of generality and merely automates the determining steps is applicable, therefore acting as a generic computer, to perform the abstract idea.  The processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a practical application limit on the judicial exception, such that the claim is more than a drafting effort designed to control the exception.  The additional limitation is no more than mere instructions to apply the exception using a processor(camera).The claim is ineligible.
The claim is ineligible.
Step 2B: Does the Claim Recite additional elements that amount Significantly More than the Judicial Exception?
There are no additional elements that amount Significantly More than the Judicial Exception.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a processor(camera). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer(processor) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claims 8 recites a system claim having limitations substantially similar to Claims 1 and 15 respectively; with the exception of :
Claims 8: “A system, comprising:
one or more processors;
a memory coupled to at least one of the processors; and
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of:”
When compared the only differences between claim 1 and 8 &15 is; latter having processors, memory computer program instructions, which are machine or device and code or software.
That is, other than reciting “one or more processors, “a memory”, “a set of computer program instructions;” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “one or more processors”, the claim encompasses a person looking at data collected, processed and forming a simple judgement; “a memory” means of storage medium, to store images etc.; “a set of computer program instructions; are code or software instructions carried out by the processor to take images”   The mere nominal recitation of by a processor, memory and computer does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.
Thus, since the above claims are : (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter. 
Thus above claims are ineligible.

Claims 8-14 recites a system claims having limitations substantially similar to method claims 1-7 and 15-20, therefore they are rejected for the same reasons as claim 1-7 above under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1, 3-6 is rejected under Takahiro (JP2018018424A) in view of Furukawa (USPUB US20170015329Al) 

Concerning Claim1: Takahiro teaches the following elements, 
determining, by one or more processors, at least one second image of the low-lying road without being submerged;
 “[0007] …, a control method executed by an information processing apparatus, comprising: a first range that is flooded or snowing on a road and a first range that is different from the first range based on an output result of the imaging device or the sensor .A detection step of detecting a boundary position between the first range and the second range, and an acquisition step of acquiring the depth of submergence or snowfall in the first range based on the boundary position. (Takahiro)”
“[0011] The information processing apparatus includes detection means and acquisition means. The detection means detects the boundary position between the first range which is flooded or snowing on the road and the second range which is different from the first range, on the basis of the output result of the imaging device or the sensor. The acquiring means acquires the depth of flood or snow cover in the first range based on the boundary position detected by the detecting means…. (Takahiro)”;
 (Images are taken by imaging device or a sensor, such as camera first range is the image of the submerged or flooded road area and second range is different from the first range, which is the second image of road area without being submerged)

estimating, by one or more processors, a fording depth of the low-lying road based on the first image and the at least one second image.
([0008]”…, a program executed by a computer, and based on an output result of an imaging device or a sensor, a first range that is flooded or snowed on a road and a second range different from the first range. The computer is caused to function as detection means for detecting a boundary position between the first position and the acquisition means for acquiring the depth of submergence or snowfall in the first range based on the boundary position.” “[0063] FIG. 10 is a third display example of the display 44 when the flooded portion WC is detected. In the example of FIG. 10, the system controller 20 graphically displays a cross section along the traveling direction of the vehicle in the traveling road and the flooded section WC detected on the road, with reference to the road shape data. In the example of FIG. 10, similar to the first and second display examples, the system controller 20 compares the first and second threshold values with the detected water depth Dwc, and the water depth Dwc (here, 50 cm) It is judged that it is equal to or more than two threshold values. Therefore, in this case, the system controller 20 displays a warning image 8 </ b> D indicating that the passage of the flooded section WC displayed in cross section is impossible and the calculated water depth Dwc. The image displayed by the display 44 in the third display example is an example of the "cross-sectional image" in the present invention.”; Takahiro


acquiring, by one or more processors, a first image of a low-lying road being, but Takahiro does not specifically teach submerged under a bridge;
 (“[0006] An information processing apparatus according to a first aspect of the present invention is an information processing apparatus including a first range that is flooded or snowing on a road and a second range that is different from the first range A detection unit configured to detect a boundary position; and an acquisition unit configured to acquire a depth of flood or snow cover in the first range based on the boundary position”;  “[0022] The navigation device 1 moves together with the vehicle and is electrically connected to the camera 2 oriented in the forward direction of the vehicle. Then, based on the image (also referred to as "camera image Ic") received from the camera 2, the navigation device 1 determines the presence or absence of the flooded portion WC and calculates the depth of water (also referred to as "water depth Dwc"). (Takahiro)”;
(Images are taken by imaging device or a sensor, such as camera first range is the image of the submerged or flooded road area and second range is different from the first range, which is the second image of road area without being submerged)

However, Furukawa teaches “submerged under a bridge”;
“[0008] In addition, even when the amount of precipitation is small, the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road. Therefore, even if the amount of precipitation can be estimated, it is usually difficult to estimate whether the surface of the road at that point is submerged…, (Furukawa)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Takahiro to include “acquiring, by one or more processors, a first image of a low-lying road being submerged under a bridge”, Furukawa. 


Concerning Claim3: Takahiro teaches, generating, by one or more processors, a third image, which is the first image superimposed with an indication of the fording depth. 
 [0063] FIG. 10 is a third display example of the display 44 when the flooded portion WC is detected. In the example of FIG. 10, the system controller 20 graphically displays a cross section along the traveling direction of the vehicle in the traveling road and the flooded section WC detected on the road, with reference to the road shape data. In the example of FIG. 10, similar to the first and second display examples, the system controller 20 compares the first and second threshold values ​​with the detected water depth Dwc, and the water depth Dwc (here, 50 cm) It is judged that it is equal to or more than two threshold values. Therefore, in this case, the system controller 20 displays a warning image 8 </ b> D indicating that the passage of the flooded section WC displayed in cross section is impossible and the calculated water depth Dwc. The image displayed by the display 44 in the third display example is an example of the "cross-sectional image" in the present invention
“[0071] Here, the server device 3 makes a judgment as to whether or not the slow driving of the flooded portion WC is necessary or not based on the comparison between the first and second thresholds and the water depth Dwc, and judges whether or not the camera image Ic is warning based on the above- Images superimposed on images or the like may be transmitted to the navigation device 1. In this case, the navigation device 1 causes the display 44 to display the image received from the server device 3. “; 

Concerning Claim 4: Takahiro teaches, wherein the first image is collected by an imaging device arranged on a vehicle. 
“[0002] conventionally, a technique for recognizing a state of a road based on an image output by a camera installed in a vehicle is known. For example, Patent Document 1 discloses a technique for detecting a road surface condition by image processing using a camera image of visible light.”


Concerning Claim 5: Takahiro teaches, determining, by one or more processors a location of the vehicle;
(“[0024] As shown in FIG. 2, the navigation device 1 includes a self-contained positioning device 10, a GPS receiver 18, a system controller 20, a data storage unit 31, a communication device 38, a display unit 40, a sound output unit 50, and an input device 60.”; “[0026] The GPS receiver 18 receives radio waves 19 that carry downlink data including positioning data from a plurality of GPS satellites. The positioning data is used for detecting the absolute position of the vehicle from latitude and longitude information and the like.”)

determining by one or more processors, the at least one second image from an image repository based on the location of the vehicle.
(“[0030] The data storage unit 31 is constituted by a storage medium such as an HDD, for example, and stores various data used for navigation processing such as the map data 32. The map data 32 includes road data represented by links corresponding to roads and nodes corresponding to connecting parts (intersections) of roads, facility information on each facility, and the like. The road data includes road shape data on the shape of each road, and the road shape data includes, for example, altitude information indicating the altitude at predetermined intervals on the road. The data storage unit 31 is an example of "storage means" in the present invention.”; “[0031] The communication device 38 receives road traffic information and other information distributed from the VICS …, center. Note that the communication device 38 may receive information (for example, road shape data or the like) to be stored in the data storage unit 31 as the map data 32 from a server capable of communicating via the communication network under the control of the system controller 20 Good.”; “[0032] Under the control of the system controller 20, the display unit 40 displays various display data on a display device such as a display. Specifically, the system controller 20 reads the map data from the data storage unit 31. The display unit 40 displays an image based on the map data read from the data storage unit 31 by the system controller 20 on a display screen such as a display. In the present embodiment, the display unit 40 displays the camera image Ic acquired from the camera 2, and superimposes and displays an image for assisting driving on the camera image Ic. The display unit 40 includes a graphic controller 41 that controls the entire display unit 40 based on control data sent from the CPU 22 ….”);
(Image displayed from the data storage unit is the second image of road without being submerged based on the map data)
 
Concerning Claim 6: Takahiro teaches, determining by one or more processors, at least one submerged area of the low-lying road based on the fording depth of the low-lying road and vehicle information; and 
“[0070] In the configuration example of FIG. 12, the navigation device 1 acquires the camera image Ic acquired from the camera 2, the output of the self-contained positioning device 10 and the GPS receiver 18, or the position information of the vehicle generated based on the output And information on the traveling direction to the server device 3. In this case, the server apparatus 3 performs the boundary position detection processing shown in FIG. 4 on the basis of the received camera image Ic, the position information of the vehicle and the information on the traveling direction, and when detecting the flooded section WC, And further executes a water depth calculation process. Then, when calculating the water depth Dwc in the water depth calculation processing, the server device 3 calculates the water depth Dwc based on information of the calculated water depth Dwc and information necessary for the navigation device 1 to display a warning on the flooded portion WC shown in FIGS. 8 to 11 Information to the navigation device 1. In this case, the navigation device 1 performs the display shown in FIGS. 8 to 11 and the like based on the information received from the server device 3. ”; See also paragraphs [0071-0072]

generating, by one or more processors, a fourth image which is the first image superimposed with at least one indication indicative of the at least one submerged area.
[0064] FIG. 11 shows a fourth display example of the display 44 when the flooded portion WC is detected. In the example of FIG. 11, on the display 44, the system controller 20 forms a left screen 7 A in which the warning image 8 C and the color-coded images 9 A and 9 B are superimposed on the camera image Ic in the same manner as the second display example, a flooded portion WC is formed and a right screen 7B for displaying an image taken from substantially the same position as the camera image Ic displayed on the left screen 7A before performing the two-screen display.

Claim 7 is rejected under Takahiro in view of Furukawa, as applied to Claim 6 and in light of Hoare (US20150066339Al)
Concerning Claim 7: Takahiro and Furukawa does not specifically teach the following: 
wherein the vehicle information comprises at least one of the following: a height of an air intake and a height of a chassis.

However, Hoare teaches: wherein the vehicle information comprises at least one of the following: a height of an air intake and a height of a chassis.
“[0077] In the illustrated embodiment of FIG. 1, the vehicle air-suspension is set to standard and Hleft and Hright are equal to one another and are about 1.20 m (about 1200 mm). In other embodiments Hleft and Hright may not be equal to one another, but for a given vehicle suspension mode, both parameters Hleft and Hright will be known. The vehicle air-suspension may also be set to a non-standard height and Hleft and Hright adjusted accordingly”; 
(Suspension is part of chassis, which controls the ride height of a vehicle control system.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Takahiro as already modified by Furukawa to include “wherein the vehicle information comprises at least one of the following: a height of an air intake and a height of a chassis” Hoare. 
The motivation is to keep the water level below the height of air intake to safely wade through the flooded road area, otherwise water will get into the engine and stall the car and using the height adjustable suspension or air suspension of a given vehicle to increase the ride height to ford the car safely through the flooded area of the road. 


Claim 2 is rejected under Takahiro in view of Furukawa, as applied to Claim 1 and in light of Hegermann (US20140218481Al) and further in light of Hoare (US20150066339Al)

Concerning Claim 2: Takahiro teaches, scaling, by one or more processors, at least one of the first image and the at least one second image to a same scale size; 
“[0017] In another aspect of the information processing apparatus, an image of a road including the first range photographed by the imaging apparatus is displayed on the display unit side by side with an image of the road before the formation of the first range. According to this aspect, the information processing apparatus makes it possible to compare road conditions before and after flood or snow accumulation, and allows the observer to more intuitively grasp the state of flood or snow cover.” ; (displaying images side by side on a display unit for comparison; having same size image to fit on the display unit with  first road image with flooded road and second road image without being flooded, which allows the driver or observer  to more intuitively grasp the state of flood.) 

Takahiro and Furukawa does not specifically teach the following: 
determining, by one or more processors, a clearance height of the bridge and a first length which is a vertical distance between a low edge of the bridge and a water line of the low-lying road based on the first image;
determining, by one or more processors, a second length which is a vertical distance between the low edge of the bridge and a ground line of the low-lying road based on the at least one second image; and  
estimating, by one or more processors, the fording depth of the low-lying road based on the clearance height of the bridge, the first length and the second length. 
However, Hegermann and Hoare teaches: 
determining, by one or more processors, a clearance height of the bridge and a first length which is a vertical distance between a low edge of the bridge and a water line of the low-lying road based on the first image;
In FIG. 2 a bridge is illustrated which extends over the roadway on which the vehicle itself is traveling. The bridge has no connection to the ground in close proximity to the roadway. The two pillars of the bridge are connected above the roadway, however. The clearance width and height can be determined by means of a 3-D camera, e.g. a stereo camera. If the field of view of the stereo camera was smaller, the bridge would have no connection to the ground in the field of view, because the bridge pillars would not be included in the image. In this case the clearance height below the bridge can be determined from the image data without difficulty. (Hegermann)”; “[0089] The data listed at (a) to (h) can be used in combination to automatically cause an HMI-apparatus 200 (also referred to as a wade-assisting display) to switch on (also referred to as activate) in the vehicle 110 cabin to display information to the driver. Alternatively, the information data listed at a) to h) can be used to automatically cause a wade assisting display 200 that has already been manually switched on by a driver to be populated with information regarding, but not limited to: Also see paragraphs [0090-0093]”; “[0094] “This information, and optionally other information, may be displayed to the driver on the wade-assisting display 200. For example, as illustrated in FIG. 2, the HMI-apparatus 200 may pictorially represent the attitude of the vehicle and optionally, to-scale, graphically depict an average position of the water level relative to the vehicle 110; and an estimation until maximum wading depth may be reached. (Hoare)”) 

determining, by one or more processors, a second length which is a vertical distance between the low edge of the bridge and a ground line of the low-lying road based on the at least one second image; and  
(“[0048] Even though this determination is possible in principle also with the state of the art and is usually sufficient, there may be situations which are critical: e.g. a local elevation of the ground on the roadway under the bridge, also for example due to an object on the roadway (not illustrated in FIG. 2). This leads to a local reduction in the maximum height which can be passed through, which in turn can lead to an accident. By means of the stereo camera the space between the undersurface of the bridge and the roadway can be measured precisely according to a present method, thus also taking into account local elevations of the roadway ( or sagged parts of the undersurface of the bridge).(Hegermann) “;
Visual communications optionally may include: illuminating one or more warning lights, providing symbols, pictures, graphics and text which may be presented on any one or more or a combination of: a dash-board control panel, display screen and heads-up display. (Hoare)”; “[0079] In FIG. 1, the vehicle 110 is shown driving through a ford in which a water level 54 is depicted relative to the vehicle 110. The vehicle 110, at the snap-shot illustrated in FIG. 1 is disposed on a flat surface, in level-conditions and at normal ride height; (Hoare)”); 
(Flat surface, in level-conditions and at normal ride height means at ground level image. Also refer to paragraphs [0080-0089] and figures (1-3A).

estimating, by one or more processors, the fording depth of the low-lying road based on the clearance height of the bridge, the first length and the second length. 
[0074] The ranging sensors 116a, 116b, are arranged to face substantially downwardly or at a declined angle as desired in order to measure a distance dsense1; dsense2; to a surface 54 beneath the sensor 116a, 116b. In the presently illustrated embodiment, each sensor 116a, 116b, is an ultrasound
transducer 116a, 116b, and is capable of emitting an ultrasound pulse and receiving a reflection of that pulse. The speed of an ultrasound pulse in air is known; the mounting height (Hleft, Rright) of each ultrasound transducer 116a, 116b, is also known (giving due regard to vehicle ride height and attitude (angles of roll, yaw and pitch), in order to estimate the depth of the water more accurately. Therefore, from the time of flight (TOF) measured by the sensors 116a, 116b the distance dsense1; dsense2; can be determined and from that target distance dsense1, dsense2, the depth of that surface 54 above the ground level G upon which the vehicle 110 is disposed can be estimated. (Hoare)”; 
(Estimating depth of water using ultrasound sensors, which emits pulses and hence receives images as a reflection of that pulse, to measure the distance dsense1; dsense2; see (Fig. (1, 3A-3D) and Para. [0075-0086]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Takahiro as already modified by Furukawa and by Hoare to determining, by one or more processors, a clearance height of the bridge and a first length which is a vertical distance between a low edge of the bridge and a water line of the low-lying road based on the first image; determining, by one or more processors, a second length which is a vertical distance between the low edge of the bridge and a ground line of the low-lying road based  on the at  least one second image; and estimating, by one or more processors, the fording depth of the low-lying road based on the clearance height of the bridge, the first length and the second length.” Hegermann. 
The motivation is to detect the flooded area of the road, create images to alert the driver by displaying to safely wade through the flooded area without any incident.

Claims 8 is being rejected under 35 USC §103, as applied to Claim1 above;
Concerning Claim 8: Takahiro also teaches, one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of:
(“[0027] The system controller 20 includes an interface 21, a CPU 22, a ROM 23, and a RAM 24, and controls the entire navigation device 1. In the present embodiment, the system controller 20 performs flood warning processing described later. The system controller 20 is an example of a computer that executes the "detection means", "acquisition means", "altitude information acquisition means", "depth calculation means", "output control means" and the program of the present invention.”; “[0028] The interface 21 performs an interface operation with the acceleration sensor 11, the angular velocity sensor 12, the distance sensor 13, and the GPS receiver 18. From these, the system controller 20 inputs the vehicle speed pulse, the acceleration data, the relative bearing data, the angular velocity data, the GPS positioning data, the absolute bearing data, and the like to the system controller 20. The CPU 22 controls the entire system controller 20. The ROM 23 has a non-volatile memory (not shown) in which a control program for controlling the system controller 20 and the like are stored. The RAM 24 stores various data such as route data preset by the user via the input device 60 in a readable manner and provides a working area to the CPU 22.”; “[0029] The system controller 20, the data storage unit 31, the display unit 40, the audio output unit 50, and the input device 60 are mutually connected via a bus line 30.”)
Rest of the Claim 8 elements are substantially same as Claim 1 and they are rejected for the same reasons as above in Claim1 under 35 USC §103.
Claims 8-14 recites a system Claims having limitations substantially similar to method Claims 1-7 and 15-20, therefore they are rejected for the same reasons as Claim 1-7 above under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED SHEIKH whose telephone number is (571)272-0918.  The examiner can normally be reached on Mon-Fri 7:10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


AHMED . SHEIKH
Examiner
Art Unit 3668



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668